J-S66007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WELDON FELLS,

                            Appellant                 No. 1466 WDA 2014


                  Appeal from the PCRA Order August 7, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0015704-2011


BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED DECEMBER 09, 2015

        Appellant, Weldon Fells, appeals pro se from the order entered on

August 7, 2014, dismissing his petition filed under the Post-Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        This Court previously explained the underlying facts of this case:

          Appellant was charged with retail theft and two violations of
          the Uniform Firearms Act: persons not to possess firearms
          and carrying a firearm without a license.[1] His pretrial
          motions to dismiss pursuant to [Pennsylvania Rule of
          Criminal Procedure] 600 and to suppress evidence were
          denied following a hearing on May 7, 2012, and Appellant
          was [subsequently found] guilty of all charges. . . .

          A pre-sentence investigation report was ordered and
          Appellant appeared before [the trial court for sentencing on]
          July 31, 2012. At that time, [Appellant] was sentenced to a
____________________________________________


1
    18 Pa.C.S.A. §§ 3929(a)(1), 6105(a)(1), and 6106(a)(1), respectively.



*Retired Senior Judge assigned to the Superior Court.
J-S66007-15


       term of imprisonment of [five to ten] years on the
       possession charge. . . .

       Briefly, a review of the evidence presented at trial
       established that[,] on April 8, 2011, Appellant was shopping
       at Home Depot when Joshua Wright, a Home Depot Loss
       Prevention Associate, observed Appellant put a package of
       curtains into a tote bag he was carrying and zip the bag
       closed. Appellant then went to the cash register where he
       paid for a curtain rod he was carrying but did not reveal the
       curtains to the cashier or pay for them. Once [Appellant]
       exited the store, [] Wright stopped [Appellant], identified
       himself and asked [Appellant] to return to the store.
       Appellant produced the curtains from the bag and gave
       them to [] Wright, but refused to go back inside.
       Eventually[,] Appellant was convinced to re-enter the store,
       and was taken to the manager’s office where he waited with
       Wright and Wright’s supervisor[] for the police to come. . . .

       [Wright] asked Appellant for identification and for
       permission to look into the bag but Appellant refused. Once
       the police arrived, Wright took the bag from Appellant and
       opened it himself. There was no other merchandise in the
       bag but [Wright] did find a gun. Although [Wright] told
       Officer Miles he found a gun, Officer Miles testified that he
       was able to see inside the bag when it was opened and saw
       the gun himself. Appellant then exclaimed that he carried
       the gun for protection.     The Commonwealth introduced
       evidence of Appellant’s prior conviction for robbery and his
       non-licensure to carry a concealed weapon. . . .

       [On direct appeal to the Superior Court,] Appellant raise[d]
       the following issues of [] review:

          I. Did the court err in denying the requested Rule 600
          relief where more than 365 days passed before trial was
          commenced and that time was not attributable to
          Appellant?

          II. Did the court err in denying the motion to suppress
          where a zippered back pack was opened under the
          supervision of police officers absent a warrant and in
          violation of the United States and Pennsylvania
          Constitutions?

                                   -2-
J-S66007-15



             III. Was the evidence of possession of a firearm
             insufficient to convict where the Commonwealth failed to
             produce any evidence of the bag in which the firearm
             was alleged to have been found?

Commonwealth v. Fells, 81 A.3d 1010 (Pa. Super. 2013) (unpublished

memorandum) at 1-3 (internal corrections and quotations omitted) (some

internal citations, footnotes, and capitalization omitted), appeal denied, 81

A.3d 75 (Pa. 2013).

        On May 31, 2013, we concluded that Appellant’s three claims failed on

their merits and we thus affirmed Appellant’s judgment of sentence.

Specifically, we held that:     Appellant’s Rule 600 claim failed because

“Appellant [was] clearly responsible for [] 36 days of delay [prior to trial],

which[,] when the[ excludable time was] subtracted from [the total, 396

days that elapsed from when the criminal complaint was filed until trial

occurred,] result[ed] in Appellant’s having been brought to trial within . . .

the 365 days permitted by Rule 600;” Appellant’s suppression claim failed

because the private security guard, Mr. Wright, “conducted the search [of

Appellant’s bag] without any direction from Officer Miles . . . [and] Mr.

Wright was not acting under the color of state authority when he searched

Appellant’s bag;” and, Appellant’s sufficiency of the evidence claim failed

because the evidence established that Appellant possessed a firearm and

Appellant was neither licensed nor permitted to carry such a firearm. Id. at

1-22.




                                     -3-
J-S66007-15



     Our Supreme Court denied Appellant’s petition for allowance of appeal

on November 26, 2013. Id.

     On June 12, 2014, Appellant filed a timely pro se PCRA petition and

the PCRA court appointed counsel to represent Appellant. However, on July

10, 2014, appointed counsel filed a “no merit” letter and a petition to

withdraw as counsel, pursuant to Commonwealth v. Turner, 544 A.2d 927

(Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988)

(en banc).

     On July 14, 2014, the PCRA court entered an order granting counsel’s

petition to withdraw and notifying Appellant that it intended to dismiss

Appellant’s PCRA petition in 20 days, without holding a hearing. PCRA Court

Order, 7/14/14, at 1; see also Pa.R.Crim.P. 907(1).      On August 7, 2014,

the PCRA court finally dismissed Appellant’s PCRA petition.

     Appellant filed a timely, pro se notice of appeal on September 3, 2014.

Appellant raises the following claims on appeal:

        [1.] Was Appellant denied Pennsylvania and United States
        Constitution Rights, Article 1, §§ 8 & 9 and Due Process
        Clause respectively, to have trial counsel’s effective
        assistance to law of the land, for a [speedy] trial, to have
        accusation investigated, and requested witnesses?

        [2.] Was Appellant denied Pennsylvania and United States
        Constitution Rights, Article 1, §§ 8 & 9 and Due Process
        Clause respectively, to have trial counsel’s effective
        assistance to law of the land, for a speedy trial, to demand
        the nature of accusation, and to confront the witnesses
        against him?




                                    -4-
J-S66007-15


        [3.] Was Appellant denied Pennsylvania and United States
        Constitution Rights, Article 1, §§ 8 & 9 and Due Process
        Clause respectively, to have trial counsel’s effective
        assistance to law of the land, to be protected against
        prosecutorial misconduct of false and misleading statements
        or fraud on the court?

        [4.] Was Appellant denied Pennsylvania and United States
        Constitution Rights, Article 1, §§ 8 & 9 and Due Process
        Clause respectively, to have trial counsel’s effective
        assistance to law of the land, to demand cause of the
        accusation, and to be secure from unreasonable searches?

        [5.] Was Appellant denied Pennsylvania and United States
        Constitution Rights, Article 1, §§ 8 & 9 and Due Process
        Clause respectively, to have trial counsel’s effective
        assistance to law of the land to be heard by himself, and to
        challenge the imposed sentence?

Appellant’s Brief at 19, 23, 28, and 33 (internal emphasis omitted).

      We have reviewed the briefs of the parties, the relevant law, the

certified record, and the well-written and thorough opinion from the able

PCRA court judge, the Honorable Donna Jo McDaniel. We conclude that the

claims raised in Appellant’s brief fail and that Judge McDaniel’s opinion, filed

on May 20, 2015, meticulously and accurately explains why Appellant’s

claims fail. Therefore, we adopt the PCRA court’s opinion as our own. In

any future filings with this or any other court addressing this ruling, the filing

party shall attach a copy of the PCRA court’s opinion.

      Order affirmed.




                                      -5-
J-S66007-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2015




                          -6-
                                                                              Circulated 11/12/2015 02:10 PM




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                 CRI1\1INAL DIVISION



      CO.MMONV/EALTH OF PENNSYLVANIA




                               v.               CC: 201115704




      WELDON FELLS,                                         c/-l l""i"1 [ .:.l ~\lf ./·\ r~-
                                                                      r ('-\ I f .
                                                                             l
                                                                 Crimi nal Division
                                                             Dept. oi Court Flecords
                                                                                        f

                                    Defendant                /-\lleghenv County, PA.




                                                OPINION




            ..:t                                Filed By:
            ..
            C0
            o~
I',   I                                         Honorable Donna Jo McDaniel
                                                Court of Common Pleas of Allegheny County
                                                323 Courthouse
                   1-·c,-.
                                                Pittsburgh, PA 15219
                   :1.   -":
                   UJ
                   0                            (412) 350-5434
                                                                                  Circulated 11/12/2015 02:10 PM




      IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                             CRIMINAL DIVISION


     COMMONWEALTH OF PENNSYLVANIA


                               v.                          CC: 201115704


     WELDON FELLS,

                                    Defendant


                                                 OPINION


            The Defendant has appealed from th.is Court's Order of August 6, 2014, which dismissed

    his pro se Post Conviction Relief Act Petition without a hearing. A review of the record revels

    that the Defendant has failed to present any meritorious issues on appeal and, therefore, this

    Court's Order should be affirmed.

            The Defendant was charged with Retail Theft1 and two (2) Violations of the Uniform

    Firearms Act: Persons Not to Possess Firearms/ and Carrying a Firearm Without a License.3

    His Pretrial Motions to Dismiss pursuant to Rule 600 and to Suppress Evidence were denied

    following a hearing on May 7, 2012, and the Defendant proceeded immediately with a non-jury

    trial. At the conclusion of that trial, the Defendant was adjudicated guilty of all charges. A Pre-

    Sentence Investigation Report was ordered and the Defendant appeared before this Court on July

31, 2012. At that time, he was sentenced to a term of imprisonment of five (5) to ten (10) years

on the Possession charge. No Post-Sentence Motions were filed. The judgment of sentence was




1
    18 Pa.C.S.A. §3929(a)(l)
2
    18 Pa.C.S.A. §6106(a)(I)
3
    18 Pa.C.S.A. §3929(a)(I)
                                                                               Circulated 11/12/2015 02:10 PM




 affirmed by the Superior Court on May 31, 2013 and the Defendant's subsequent Petition for

 Allowance of Appeal was denied on November 26, 2013.

         On June 12, 2014, the Defendant filed a prose Post Conviction Relief Act Petition. Scott

 Coffey, Esq. was appointed to represent the Defendant, but upon his determination that no

 meritorious issues existed, Mr, Coffey filed a Turner "No-Merit" Letter and sought permission to

 withdraw. After giving the appropriate notice, this Court dismissed the PCRA Petition without a

 hearing on August 6, 2014.       The Defendant's   subsequent Motion for Reconsideration       was

 denied by this Court on August 18, 2014. This appeal followed.

        Briefly, a review of the evidence presented at trial established that on April 8, 2011, the

Defendant was shopping at Home Depot when Joshua Wright, a Home Depot Loss Prevention

Associate, observed the Defendant put a package of curtains into a tote bag he was carrying and

zip the bag closed. The Defendant then went to the cash register where he paid for a curtain rod

he was carrying but did not reveal the curtains to the cashier or pay for them. Once he exited the

store, Mr. Wright stopped him, identified himself and asked him to return to the store.         The

Defendant produced the curtains from the bag and gave them to Mr. Wright, but refused to go

back inside. Eventually the Defendant was convinced to re-enter the store, and was taken to the

manager's office where he waited with Wright and Wright's supervisor, for the police to come.

He asked the Defendant for identification and for permission to look in the bag but the Defendant

refused. Once the police arrived, Wright took the bag from the Defendant and opened it himself.

There was no other merchandise in the bag but he did find a gun. Although he told Officer Miles

he found a gun, Officer Miles testified that he was able to see inside the bag when it was opened

and saw the gun himself.   The Defendant then exclaimed that he carried the gun for protection.




                                               2
                                                                                                 Circulated 11/12/2015 02:10 PM




      The Commonwealth introduced evidence of the Defendant's prior conviction for Robbery and

      his non-licensure to carry a concealed weapon,

               On appeal, the Defendant raises multiple issues" which are sorted and numbered so

     confusingly that this Court had difficulty discerning them. Nevertheless, this Court has, to the

     best of its ability, identified and sorted the Defendant's issues, and has addressed them as

     follows:

     I.       Ju effective Assistance of Co1111sel Claims

              The Defendant has raised numerous claims relating to the ineffective assistance of

    counsel, all of which have been appropriately layered. A review of the record reveals that all are

    meritless.

              In order to establish a claim for the ineffective assistance of counsel, "a PCRA Petitioner

    must demonstrate, by a preponderance of the evidence, that: (1) the underlying claim is of

    arguable merit; (2) no reasonable basis existed for counsel's action or inaction; and (3) there is a

    reasonable probability that the result of the proceedings would have been different absent such

    error."   Con1111om\,ealth v. Gibson, 19 A.3d 512, 525-26 (Pa. 2011).                   "The law presumes that

    counsel was not ineffective, and the appellant bears the burden of proving otherwise ... [I]f the

 issue underlying the charge of ineffectiveness is not of arguable merit, counsel will not be

deemed ineffective for failing to pursue a meritless issue...                 Also, if the prejudice prong of the

ineffectiveness standard is not met, 'the claim may be dismissed on that basis alone and [there is



4
  Reference is made to the oft-cited quote from Judge Aldisert: "With a decade and a half of federal appellate court
experience behind me, I can say that even when we reverse a trial court, it is rare that a brief successfully
demonstrates that the trial court committed more than one.or two reversible errors ... When I read an appellant's brief
that contains ten or twelve points, a presumption arises that there is no merit to any of them. I do not say that this is
an irrebuttable presumption, but it is a presumption nevertheless that reduces the effectiveness of appellate
advocacy. Appellate advocacy is measured by effectiveness, not loquaciousness." Aldisert, The Appellate Bar:
Professional Competence and Professional Responsibility - a View from the Jaundiced Eye of One Appellate Judge,
11 Cap.U.L.Rev. 445, 458 (1982).


                                                           3
                                                                                     Circulated 11/12/2015 02:10 PM




     no) need [to] determine whether the [arguable merit] and [client's interests] prongs have been

 met."' Commonwealth v. Khalil, 806 A.2d 415, 421-2 (Pa.Super. 2002).

 a.         Failure to Call Witnesses re: Rule 600 Motion

            Initially, the Defendant argues that trial counsel was ineffective for failing to call attorney

 Carl Marcus to testify regarding several continuances of the preliminary hearing as they relate to

 the Rule 600 Motion. According to the Defendant, Mr. Marcus would have testified that those

 continuances were not made by the defense, and so are not attributable to the Defendant for

 purposes of Rule 600.

           The issue of the Rule 600 timeliness requirements was previously litigated on the direct

 appeal from the judgment of sentence. At that time, the Superior Court addressed the issue at

 length and determined that while the Defendant was brought to trial in 396 days, the Defendant

was responsible for 36 days of the delay.           Therefore, the Superior Court concluded that the

Defendant was brought to trial in 360 days, or within the time limitation proscribed by Rule 600.

           The Defendant is now attempting to relitigate the same issue by framing it within the

context of an ineffectiveness claim. However, as discussed above, as the substantive issue was

previously litigated and determined to be meritless, counsel cannot be deemed ineffective in that

regard.     The testimony of Attorney Marcus would have made no difference whatsoever in the

calculation of the delay and so counsel was not ineffective for failing to present his testimony.

This claim is meritless.

b.        Due Process Claim

          Next, the Defendant       argues that trial counsel was ineffective        in "the denial of

constitutional [sic] due process to confront witnesses when the Court gave judicial notice without

the pre-requisite     of established authority for an entity to generate evidence to use against




                                                     4
                                                                               Circulated 11/12/2015 02:10 PM




 criminal defendants."      After reviewing this issue as well as the discussion contained in

 subsection (ii)(F) of the Defendant's Concise Statement, which appears directly after this issue in

the Concise Statement and so presumably is related to it (as previously stated, this Court had

immense difficulty discerning the format and content of the Concise Statement), this Court

remains at a loss to determine the substance of this claim.

        "When a court has to guess what issues an appellant is appealing, that is not enough for

meaningful review.       When an appellant fails adequately to identify in a concise manner the

issues sought to be pursued on appeal, the trial court is impeded in its preparation of a legal

analysis which is pertinent to those issues. In other words, a Concise Statement which is too

vague to allow the court to identify the issues raised on appeal is the functional equivalent of no

Concise Statement at all." Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.Super. 2006), citing

Conunonwealth v. Dowling, 78 A.2d 683, 686-7 (Pa.Super. 2001).             Given the Defendant's

completely nonsensical statement, this Court is unable to discern an issue for review. As such,

this claim has been waived.

c.     Failure to Investigate and Present Evidence

       Next, the Defendant argues that trial counsel was ineffective for failing to investigate the

crime scene, obtain the security videos and object to the Conunonwealth's failure to produce the

Defendant's bag at trial. These claims are meritless.

       The Defendant does not elaborate on his two initial claims regarding the investigation of

the crime scene and the security videos, nor does he indicate how the result of the trial would

have been different had counsel done so.      He provides some brief explanation regarding the

claim relating to his bag, claiming that its production was necessary to determine how a gun and

the curtains fit inside it. Nevertheless, he still fails to indicate how introduction of the bag,




                                                5
                                                                                 Circulated 11/12/2015 02:10 PM




     described at trial as a zippered tote bag, into evidence would have altered the outcome of the

     trial. This Court is similarly unable to determine how counsel's investigation of the crime scene

     or the security videos, or the introduction of the tote bag would have changed the outcome of the

 trial. As such, the Defendant has failed to establish his claim for the ineffective assistance of

 counsel. This claim must fail.

 d.        Appeal of SuppressionRuling

           Next, the Defendant argues that counsel was ineffective for failing to "challenge

 misconduct by police; to protest against illegal apprehension and seizure processes which

 violated constitutional [sic] protected rights against unlawful arrest and search." In support of

 this issue, he indicates that "failed to preserve for appellate review the challenge of an illicit blur

 of the distinction between Home Depot theft security's detention and when Pittsburgh police

 officers arrested the Petitioner."

           A careful review of the record reveals that the Defendant did raise a claim of enor

relating to the suppression motion on direct appeal and that the Superior Court did address the

merits of the claim in its Opinion. The Defendant's averment of ineffectiveness in this regard

necessarily fails insofar as it is completely contradicted by the record. This claim must fail.

e.        Sentencing Issues

          As his final claim of ineffectiveness, the Defendant avers that counsel was ineffective in

failing to advise this Court of the appropriate guideline ranges, to object to an excessive sentence

and in failing to advise him regarding the definition and grading of the charges and the possible

sentencing ranges.

          "Sentencing is a matter vested in the sound discretion of the sentencing judge, and a

sentence will not be disturbed on appeal absent an abuse of discretion. In this context, an abuse




                                                  6
                                                                              Circulated 11/12/2015 02:10 PM




 of discretion is not shown merely by an error in judgment.   Rather, the appellant must establish,

 by reference to the record, that the sentencing court ignored or misapplied the law, abused its

 judgment   for reasons of partiality, prejudice,   bias or ill will, or arrived at a manifestly

 unreasonable decision." Commonwealth v. Booze, 952 A.2d 1263, 1278 (Pa.Super. 2008),

 internal citations omitted. "When imposing a sentence of total confinement, the sentencing

judge must state the reasons for the sentence in open court. .. Furthermore, the sentencing judge

 must explain any deviation from the sentencing guidelines ... Nevertheless, a lengthy discourse on

the trial court's sentencing philosophy is not required." Commonwealth v. McVay, 849 A.2d

270, 275 (Pa.Super. 2004), internal citations omitted.

        At the sentencing hearing, this Court noted the guideline ranges, its review of a pre-

sentence report and placed its reasons for imposing sentence on the record. It stated:

        THE COURT: This is the time set for sentencing. I have ordered, read and
        considered the pre-sentence report, I also have the guidelines indicating that you
        have an offense gravity score of 10, a prior record score of REVOC, which is a
        suggested minimum sentence of 60 months ...

       .. . Okay. Mr. Fells, you began your career as a criminal in 1965 and you have
       done a number of long state incarcerations including four to eight years, two to
       five years. You also did ten to twenty years for which you were maxed out
       because of poor behavior in the institution. All of your criminal history involves
       guns, There is no evidence of you being able to rehabilitate yourself even while
       you were on supervision or, worse yet, incarcerated.

       At Count one, I waive the costs and order you to serve five to ten years with credit
       for the time that you have been incarcerated.

(Sentencing Hearing Transcript, p. 3, 5-6).

       As demonstrated by the record, this Court clearly placed ample reasons for its sentence

on the record. The sentence imposed was within the guideline range available at the time of the

initial sentencing and therefore, was legal. The sentence imposed was not in violation of the

Sentencing Guidelines, either due to its length or the reasons contained in the record for its



                                                7
                                                                               Circulated 11/12/2015 02:10 PM




 imposition.     The sentence was legal and did not constitute an abuse of discretion.     Therefore,

 counsel cannot be deemed ineffective for failing to raise a sentencing claim on appeal.

         To the extent that the Defendant claims that trial counsel failed to properly advise him of

 the grading of the charges and the guideline sentencing ranges, this claim is also meritless. The

 Defendant proceeded to trial and was sentenced to a term of imprisonment chosen by this Court.

 The Defendant did not negotiate a plea and sentencing agreement, for which counsel's advice

 regarding     grading and guideline ranges prior to doing so could have been significant.

Nevertheless,     the record also reflects that prior to the commencement      of trial, this Court

 instructed the Defendant on the various charges, their grading and guideline sentencing ranges,

and the Defendant indicated that he understood them:

        THE COURT: Do you understand you're charged with persons not to possess a
        firearm, and it is alleged that you possessed a firearm having been previously
        convicted of robbery and/or burglary within or without this Commonwealth;
        punishable by two years in jail.

        Count 2 alleges you carried a firearm without a license concealed on your person
        or in a vehicle; punishable by seven years of imprisonment.

        You're also charged with the summary of retail theft.

        Do you understand the charges against you, Mr. Fells?

        THE DEFENDANT: I do.

(Trial Transcript, p. 37).

        Insofar as the record clearly establishes that the Defendant was aware of the crimes, their

grading and guideline sentences, he has failed to establish his claim for ineffective assistance in

this regard, This claim must fail.




                                                 8
                                                                                  Circulated 11/12/2015 02:10 PM




     2.      Prosecutorial Misconduct Claim

             The Defendant      also   raises a claim   of prosecutorial   misconduct   relating   to the

     Commonwealth's      failure to produce the Behavior Clinic reports.   However, a careful review of

     the Defendant's Concise Statement reveals that he did not raise this claim in terms of the layered

     .ineffectiveness of counsel.

             The Post Conviction Relief Act states, in relevant part:

            §9543. Eligibilityfor relief.

            (a)     General rule. - To be eligible for relief under this subchapter, the
                    petitioner mustplead andprove by a preponderanceof the evidence all of
                    the following:...

                    ... (3) That the allegation of error has not been previously litigated or
                            waived

 42 Pa.C.S.A. §9543. "An issue is waived "if the petitioner could have raised it but failed to do

 so before trial, at trial, during unitary review, on appeal, or in a prior state postconviction

 proceeding." Com. v. Keaton, 45 A.3d 1050, 1060 (Pa. 2012), citing 42 Pa.C.S.A. §9544(b).

           The Defendant did not raise his claim relating to the production of the Behavior Clinic

reports on direct appeal, though he could have done so. He has similarly not layered the claim in

terms of the ineffectiveness of counsel for purposes of the Post Conviction Relief and therefore

his claim has been waived,

3.         Trial Court Error

           Finally, the Defendant avers that this Court erred in failing to hold an evidentiary hearing

and denying relief on his Petition and Motion for Reconsideration. Again, this claim is meritless.

It is well established that "the standard of review for an order denying post-conviction relief is

limited to whether the record supports the PCRA court's determination, and whether that

decision is free of legal error. The PCRA court's findings will not be disturbed unless there is no



                                                    9
                                                                              Circulated 11/12/2015 02:10 PM




support for the findings in the certified record. Furthermore, a petitioner is not entitled to a

PCRA hearing as a matter of right; the PCRA court can decline to hold a hearing if there is no

genuine issue concerning any material fact and the petitioner is not entitled to post-conviction

collateral relief, and no purpose would be served by any further proceedings."    Commonwealth

v. Johnson, 945 A.2d 185, 188 (Pa.Super. 2008), internal citations omitted.

        Contrary to the Defendant's assertions, he was not entitled to an evidentiary hearing as a

matter of right. For the reasons discussed above, the Defendant's PCRA Petition was meritless

in its entirety and contained no genuine issues of material fact which would have required

evidentiary   determinations.   As such, this Court appropriately     denied relief without      an

evidentiary hearing. This claim must fail.

       Accordingly, for the above reasons of fact and law, this Court's Order of August 6, 2014

must be affirmed.




                                               10